Case 2:18-cv-13443-BAF-DRG ECF No. 56 filed 05/20/20                  PageID.1172       Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

OAKLAND TACTICAL
SUPPLY, LLC, et al.,

          Plaintiffs,                                         Civil Action No. 18-CV-13443

vs.                                                           HON. BERNARD A. FRIEDMAN

HOWELL TOWNSHIP,

      Defendant.
______________________/

                   ORDER DENYING DEFENDANT’S MOTION TO DISMISS
                      THE FIRST AMENDED COMPLAINT AS MOOT

                  On June 21, 2019, defendant filed a motion in this matter to dismiss the first

amended complaint [docket entry 39]. On July 11, plaintiffs filed a second amended complaint

[docket entry 44], and defendant filed an answer to the second amended complaint on July 25

[docket entry 46]. The Court conducted a status/settlement conference with the parties on August

28, after which the Court stayed the case to allow them to continue to work on a resolution. The

parties have recently indicated to the Court in a joint status report that they are unable to reach a

settlement agreement. Because defendant’s motion relates to the first amended complaint, the

Court hereby denies defendant’s motion to dismiss as moot. Defendant has thirty days from the

date of this order to file a motion to dismiss the second amended complaint, if it elects to do so.

The response and reply deadlines are to be governed by the briefing schedule in E.D. Mich. LR

7.1(e).

                  SO ORDERED.

                                                  s/Bernard A. Friedman
                                                  Bernard A. Friedman
                                                  Senior United States District Judge
Dated:      May 20, 2020
            Detroit, Michigan
